2190200389 A1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowed.

The closest Prior Arts:
	SI et al (US 20180115996 A1) discloses method and apparatus for performing directional LBT operation/channel sensing in a number of clear channel assess (CCA) slots in a wireless system, including the use of discovery signals (section 0135-0139) for the channel sensing (section 0005-0007, 0028-0031, 0050, 0064, 0099).
	SI ‘996 further discloses the RF transceiver for transmitting and receiving DRS signals for BLT/CCS in a number of slots with respect to channel sensing (section 0050, 0058, 0064, 089, 0099), beam sweeping (section 0058, 0142, 0144) and quasi-omni-directional or omni-directional CCA (section 0100, 0135-0136).
	
	LI et al (US 2019/0200389, Foreign Priority: Sep. 30, 2016) discloses LBT in relation with multiple beam directions (section 0021, 0033, 0062-0064) and an eNB which transmits DRS in each direction in Discovery Measurement Timing Configuration (DMTC) window (section 0037-0062, 0145, 0161-0168, 1170-0252).

	KIM et al (US 2019/0387412) discloses LBT using DRS in relation to multiple beam directions (section  0153-0154, 0155-0164, 0264-0265, 0307, 0342-0347).

Claims 1, 8, 14, 20 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the sensing includes sweeping through multiple directional reception beams and listening to the channel in a direction of each of the multiple directional reception beams before a discovery period; transmitting, by the wireless communication device and before the discovery period, a channel reservation signal using an omnidirectional transmission beam based on the sensing, the channel reservation signal to indicate a reservation for the channel in the discovery period; and transmitting, after the sensing, by the wireless communication device, discovery signals in one or more of the plurality of expected beam transmission directions during the discovery period to facilitate synchronization in the channel” in combination with other elements recited in the claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473